Citation Nr: 0121931	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine with spinal 
stenosis.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1943 to 
December 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 RO decision, which denied the 
veteran's increased rating claim for degenerative disc 
disease of the lumbar spine with spinal stenosis and 
continued a 20 percent evaluation for such.  In the course of 
the veteran's appeal, he was granted an increased rating of 
40 percent for his service connected disability.  However, he 
has appealed to the Board for an even higher evaluation.  
Accordingly, this issue remains in appellate status.


FINDINGS OF FACT

1.  The veteran's spine is not ankylosed.

2.  The veteran's degenerative disc disease of the lumbar 
spine results in a limited range of motion, with evidence of 
pain on movement; and he also has spinal stenosis manifested 
by recurring attacks of pain with intermittent relief, which 
is productive of severe impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 for degenerative 
disc disease of the lumbar spine with spinal stenosis have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that he 
sustained a low back injury while in service.

By an April 1973 RO rating decision, the veteran's claim of 
entitlement to service connection for a low back disability 
was granted, and a 10 percent evaluation was assigned for 
such.  (Since this April 1973 RO decision, the veteran's 
rating has been increased to 40 percent.)

In March 1999, the veteran submitted his most recent claim 
for an increased rating for his service-connected 
degenerative disc disease of the lumbar spine with spinal 
stenosis.

Subsequent to receiving the veteran's increased rating claim, 
the RO obtained medical reports from the Richmond VAMC, which 
were identified by the veteran.  The referenced reports, 
dated September 1989 through March 1991, evidence the veteran 
received treatment at that facility, primarily for heart 
disease.  A notation dated in August 1998, reflects that the 
veteran sought treatment for back pain.  At this time, the 
veteran indicated he had pain in his buttocks, which radiated 
down his back to his legs and ankles.  He also indicated that 
he had numbness in his legs when he stands or walks.  He 
advised that resting and sitting relieved his discomfort.  
Physical examination of the veteran's back revealed no 
costovertebral angle tenderness, or lumbosacral spine 
tenderness.  No muscle spasm was noted.  There was tenderness 
over the veteran's iliac crest and the middle of his 
buttocks.  His strength was 5/5.  The impression was that the 
veteran had probable diabetic neuropathy, musculoskeletal 
pain secondary to degenerative disc disease, and varicose 
veins.

A notation dated in October 1998, indicates the veteran 
received additional treatment for his back.  During this 
visit he again complained of pain radiating down the back of 
his legs.  The impression was that the veteran had lumbar 
radiculopathy secondary to degenerative joint disease.  It 
was also noted that he had limited ambulation, but no pain at 
rest.

In September 1999, the RO received a letter from the 
veteran's wife, wherein she advised that the veteran was 
unable to have back surgery due to his heart condition. 

In November 1999, the RO received the veteran's substantive 
appeal at which time, he also included a personal statement.  
According to the veteran, bending and stooping was painful 
and extremely difficult to do.  He advised that he walked 
with an obvious limp due to his back problem.  He further 
advised that he experienced tightness involving his left 
hamstring and straight leg raising on his left side resulted 
in pain which radiated down the posterior aspect of his left 
leg.  Due to his back problems, the veteran indicated that 
now utilizes a cane for mobility purposes.  Lastly, the 
veteran included a medical report from Dr. T.G., Jr. which 
indicated that he had been diagnosed with lumbar disc 
disease, non-insulin dependent diabetes mellitus, and 
peripheral vascular disease among other medical conditions.

In January 2000, the veteran underwent a VA examination for 
purposes of evaluating his lumbar spine.  During his 
examination the veteran reported a long history of having had 
back pain.  He complained of difficulty standing erect, 
difficulty bending, and difficulty walking any appreciable 
distance.  He advised that his range of motion was markedly 
restricted, and he avoided lifting at all costs.  He did not 
use a back support or brace, but he did walk with a 
Loftstrand crutch, since he had weakness involving his right 
lower extremity.  In regards to the veteran's additional 
medical history, it was noted that other than coronary artery 
disease, he also has a history of diabetes mellitus, which is 
primarily controlled by diet.  His service medical records 
indicated that when the veteran retired from the service, he 
was found to have arthritis involving his back; however, no 
mention was made regarding the severity of this arthritis.

Physical examination of the veteran revealed that he walked 
in a slightly bent over posture, and he was unable to extend 
completely.  His spine was kept in approximately 10 to 20 
degrees of forward flexion.  Additional flexion was generated 
to 50 degrees, extension was less than 20 degrees, and side 
bending was 5 degrees in both directions.  All ranges of 
motion were painful.  Deep tendon reflexes of the lower 
extremities were 1+ at the Achilles bilaterally.  Straight 
leg raising on the left side resulted in low back pain.  He 
had bilateral hamstring tightness, with the left being worse 
than the right.  There was weakness with the veteran's left 
hip flexors, which was graded 4/5.  The examiner noted that 
he did not appreciate any dorsalis pedis or posterior tibial 
pulses.  The veteran had a 1+ pulse involving the popliteal 
area.  

Radiographs of the veteran's lumbar spine revealed scoliosis, 
marked degenerative changes involving the lumbar spine and 
disc, as well as facet changes throughout which were rather 
marked.  Additionally, the veteran's radiology diagnostic 
report also noted narrowed L1-L2-L3-L4 intervertebral spaces.  
Both sacroiliac joints were normal.  The examiner's 
impression was that the veteran had severe degenerative joint 
disease involving his lumbar spine, with marked restrictions 
in terms of range of motion and pain upon exertion.  
According to the examiner, the veteran had pain with walking 
for two reasons.  One was neurogenic, especially since the 
veteran had evidence of weakness involving his right lower 
extremity and some of his left lower extremity.  The other, 
was because of the veteran's peripheral vascular disease 
since he had absent pulses below the knees.


Legal Analysis

The veteran has maintained that his current 40 percent 
evaluation does not adequately reflect the severity of his 
service-connected disability.

In this regard, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Applicable regulations 
require that in evaluating a given disability, that 
disability must be viewed in relation to its whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA has a duty 
to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

In the present case, the veteran's low back disability has 
been rated in accordance with disorders of the spine.  See 
38 C.F.R. § 4.71a.  More specifically, the veteran's 
disability was rated by the RO as 40 disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 and 5293.  The Board 
notes that because the veteran has essentially requested a 
rating of 60 percent, the application of Diagnostic Code 5292 
in this instance would be inappropriate since the code does 
not provide for a rating in excess of 40 percent.  Therefore, 
in order to warrant a higher rating, the veteran must meet 
the criteria for a 60 percent evaluation under Diagnostic 
Code 5293, or the evidence would have to show the veteran has 
symptoms consistent with the rating criteria for ankylosis of 
the lumbar spine, 38 C.F.R. § 4.17a, Diagnostic Code 5289 
(2000).  

Based on a review of the record, the medical findings do not 
reflect the veteran has ankylosis of the lumbar spine.  
38 C.F.R. § 4.17a, Diagnostic Code 5289.  Consequently, the 
application of Diagnostic Code 5293 in this present case must 
be considered.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence.)

Under Diagnostic Code 5293, a rating of 40 percent rating is 
assigned where there is evidence of invertebral disc syndrome 
with severe recurring attacks with intermittent relief.  A 
rating of 60 percent, the highest rating for invertebral disc 
syndrome, requires a pronounced invertebral disc disorder, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.17a, Diagnostic Code 5293 (2000).

Currently, the pertinent medical evidence of record 
collectively shows that the veteran's low back disability is 
manifested by severe degenerative joint disease, and spinal 
stenosis with narrowed intervertebral spaces at L1, L2, L3, 
and L4. 
The veteran has indicated that he also experiences pain in 
his buttocks, which radiates down his back to his legs and 
ankles.  He further advised that he had numbness in his legs 
when he stands or walks.  In the absence of these clinical 
findings, there are no other neurological findings of record.  
During his January 2000 VA examination, the veteran's deep 
tendon reflexes of the lower extremities were 1+ at the 
Achilles bilaterally.  More importantly, it was noted by an 
examining physician in August 1998 and January 2000, that the 
veteran had no muscle spasm.  Finally, the Board observes 
that while the veteran has experienced recurring attacks of 
pain due to his low back disability, an August 1998 VA 
treatment report noted that he advised that resting and 
sitting relieved his discomfort.  Lastly, in January 2000, 
while the veteran complained of being unable to walk any 
appreciable distance, he stated that if he walked with a 
shopping cart for example, and leaned upon it, he was able to 
walk much farther.  In a similar manner, the veteran now 
utilizes a cane or Lofstrand crutch.  Based on all of the 
above findings and in light of the applicable criteria, the 
Board determines that the criteria for a 60 percent 
evaluation under Diagnostic Code 5293 have not been met.  
Instead, the veteran's low back disability more nearly 
approximates the criteria for a 40 percent evaluation under 
Diagnostic Code 5293 where there is evidence of 
intervertebral disc syndrome with severe recurring attacks 
with intermittent relief.  As such, an increased rating is 
not warranted in this case.

In the same respect, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of this case to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
The record does not reflect that the veteran's lumbar spine 
disability has recently required him to undergo 
hospitalization, nor is there any evidence indicating he has 
had a marked interference with employment due to his lumbar 
spine disability so as to render impractical the application 
of the regular schedular standards under 38 C.F.R. § 4.17a, 
Diagnostic Code 5293.  Based on the evidentiary record, the 
Board finds that the aforementioned assignment of a 40 
percent schedular rating under 38 C.F.R. § 4.17a, Diagnostic 
Code 5293 has already adequately addressed, as far as can 
practicably be determined, the average impairment of earning 
capacity due to the veteran's service-connected degenerative 
disc disease of the lumbar spine with spinal stenosis.  In 
any event, the Board, in the first instance, may not assign 
an extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  This law redefines the obligations of VA with 
respect to the duty to assist, and it also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103A, 5107 (West Supp. 2001).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this particular case, although the RO did not 
have the benefit of the explicit provisions of the VCAA, the 
RO nevertheless made reasonable efforts to develop the 
record, in that the service medical records were obtained and 
associated with the claims folder, and they appear to be 
intact.  The RO has also requested and obtained both VA and 
private medical records and reports, to include outpatient 
treatment reports from the RichmondVAMC.  The veteran has 
subsequently undergone a VA compensation examination in July 
1998 and more recently in January 2000, and copies of the 
examination reports have been associated with the file.  
Thereafter, by virtue of a July 1999 and March 2000 rating 
decision, a September 1999 Statement of the Case, a February 
and March 2000 Supplemental Statements of the Case and VA 
letters issued during the pendency of this appeal, the 
veteran was given notice of the applicable legal criteria and 
lay and/or medical evidence necessary to substantiate his 
claim for entitlement to an increased rating for his service-
connected degenerative disc disease of the lumbar spine with 
spinal stenosis.  Thus, under the circumstances in this case, 
VA has satisfied its duties to notify and assist the veteran 
in this case.  Therefore, further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. §§ 5103A, 5107.


ORDER

Entitlement to an increased rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine with spinal 
stenosis is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

